
	

115 S1824 IS: Appalachian Regional Commission Reform Act
U.S. Senate
2017-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1824
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2017
			Mr. McConnell introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To reform the Appalachian Regional Commission, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Appalachian Regional Commission Reform Act.
		2.Findings
 (a)HeadquartersCongress finds that— (1)regional commissions, such as the Delta Regional Authority, the Denali Commission, and the Northern Border Regional Commission, are each headquartered in their respective region;
 (2)headquartering regional commissions within the region affected is a sensible approach to ensure that the commissions are housed in more affordable locations than the District of Columbia, thereby reducing administrative overhead and making the commissions closer and more accountable to the people the commissions were designed to serve;
 (3)the Appalachian Regional Commission (referred to in this Act as the Commission) is not headquartered in Appalachia but in Washington, DC; and (4)the headquarters of the Commission should be relocated from the District of Columbia to a more affordable location in the Appalachian region so that it is closer and more accountable to the people the Commission was designed to serve.
 (b)PerformanceCongress finds that— (1)the Commission was created to help foster economic opportunity and close health and educational disparities in a geographic region of the United States beleaguered by persistent poverty and high unemployment;
 (2)the Commission remains the sole Federal agency focused singularly on economic revitalization in the Appalachian region;
 (3)in 1998, Congress charged the Commission with address[ing] the needs of severely and persistently distressed areas of the Appalachian region and focus[ing] special attention on the areas of greatest need;
 (4)the Commission has long been criticized for its shortcomings in fulfilling this mission, including in—
 (A)a 1999 study titled Mountain Money: Federal Tax Dollars Miss the Mark in Core Appalachia by Mark Ferenchik and Jill Ripenhoff for the Columbus Dispatch; and (B)a 2008 book titled Uneven Ground: Appalachia Since 1945 by Ronald D. Eller;
 (5)in 2004, the Office of Management and Budget noted the importance of the Commission [f]ocusing efforts on … targeting assistance to areas of distress; (6)in 2017, Citizens Against Government Waste characterized the programming of the Commission as duplicative and called for drastic reductions in the budget of the Commission;
 (7)in 2017, the Office of Management and Budget, citing a Government Accountability Office study, concluded that the Commission should be abolished, and that conclusion was reflected in the fiscal year 2018 budget request submitted by the President;
 (8)these recent actions reflect a growing chorus that the Commission should be reformed; and (9)therefore, given the long-recognized shortcomings of the Commission, the long-standing criticism of the Commission, and the need to ensure its optimal performance, the time has arrived for the Commission to be reformed.
 (c)Persistent povertyCongress finds that— (1)using 1960 data, the Commission (which was created in 1965) concluded that there were 214 distressed counties in the Appalachian region;
 (2)in 2017, according to the Commission, there are 84 distressed counties in the Appalachian region, reflecting the areas of most persistent poverty in the region; and
 (3)therefore, the Commission should be reformed to focus its attention on the areas of most persistent poverty in the region.
 (d)Area development funding for distressed countiesCongress finds that— (1)according to the study by the Columbus Dispatch referred to in subsection (b)(4)(A), of the 22,169 grants issued by the Commission from fiscal year 1966 through fiscal year 1998, none of the 5 counties that received the most Commission funding was considered distressed, and more than 1/4 of all Commission spending during that period went to States with few, if any, distressed counties;
 (2)according to author Ronald D. Eller in 2014, [the Commission] policies have concentrated resources in a select few growth centers in the [Appalachian] region, expanding services to the poor and growing the mountain middle class, but doing little to alter conditions in the most rural distressed counties or to address systemic political or economic inequalities throughout Appalachia;
 (3)until 1995, the Commission allocated up to 20 percent of its area development grants for use in distressed counties;
 (4)following instructions given to the Commission by the Committees on Appropriations of the Senate and the House of Representatives in 1995, this allocation was increased by the Commission to 30 percent;
 (5)section 7.5(c) of the Code of the Commission (as in effect on the date of enactment of this Act) reflects this 1995 policy change and states that the Commission will allocate up to 30 percent of Commission area development funds for use in distressed counties, even though, according to the Commission's public representations, economic conditions in distressed areas of the Appalachian region have not greatly improved since the 1960s;
 (6)given the persistent levels of poverty in the distressed counties in the Appalachian region, more area development funding and emphasis should be devoted to those counties; and
 (7)therefore, the allocation described in paragraph (3) should be increased to 60 percent. (e)Grant expendituresCongress finds that—
 (1)section 14524(d) of title 40, United States Code, provides that not less than 50 percent of the amount of grant expenditures the Commission approves shall support activities or projects that benefit severely and persistently distressed counties and areas;
 (2)given the persistent levels of poverty in the distressed counties in the Appalachian region, more grant expenditures and emphasis should be devoted to those counties; and
 (3)therefore, the 50 percent threshold in section 14524(d) of title 40, United States Code, should be increased to 60 percent.
 3.Mission of the Appalachian Regional CommissionSection 14301 of title 40, United States Code, is amended by striking subsection (a) and inserting the following:
			
				(a)Establishment and mission
 (1)EstablishmentThere is an Appalachian Regional Commission (referred to in this chapter as the Commission). (2)MissionThe mission of the Commission shall be to focus primarily on poverty reduction and economic development in areas in the Appalachian region with the most persistent poverty..
		4.Headquarters of the Appalachian Regional Commission
 (a)In generalSection 14301 of title 40, United States Code, is amended by adding at the end the following:  (g)HeadquartersThe headquarters of the Commission shall be located in the Appalachian region..
 (b)ImplementationThe Federal Cochairman of the Commission shall take such actions as may be necessary to carry out the amendment made by subsection (a).
 5.Grant expendituresSection 14524(d) of title 40, United States Code, is amended by striking 50 percent and inserting 60 percent. 6.Area development funds for distressed countiesSection 14526(b) of title 40, United States Code, is amended—
 (1)by striking In program and and inserting the following:  (1)In generalIn program and; and
 (2)by adding at the end the following:  (2)Area development funds (A)In generalOf the funds made available for each fiscal year for the Area Development Program of the Commission, the Commission shall allocate not less than 60 percent for projects in counties for which a distressed county designation is in effect under this section.
 (B)MethodologyThe methodology for determining whether a county is designated as a distressed county under subsection (a)(1)(A) shall be the methodology in effect on the day before the date of enactment of the Appalachian Regional Commission Reform Act.
 (3)ReportThe Commission shall submit an annual report that describes the allocation of funds, in dollar amounts and percentage of total appropriations, for the Area Development Program to counties described in paragraph (2) to—
 (A)the Speaker of the House of Representatives; (B)the minority leader of the House of Representatives;
 (C)the majority leader of the Senate; (D)the minority leader of the Senate;
 (E)the Committee on Appropriations of the House of Representatives; (F)the Committee on Appropriations of the Senate;
 (G)the Committee on Transportation and Infrastructure of the House of Representatives; and (H)the Committee on Environment and Public Works of the Senate..
			
